DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 03/12/2021.             .
2.	Claims 1 – 20  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to U.S. Patent Application No. 
15/578365, filed on November 30, 2017,  which claims priority to PCT Application No. PCT/IB2017/056554, filed on October 20, 2017, which claims priority to U.S. Provisional Patent Application Serial No. 62/411,413, filed on October 21, 2016, and to U.S. Provisional Patent Application Serial No. 62/4 18,009, filed November 04, 2016,


Oath/Declaration
1.	  The applicant’s oath/declaration filed on 03/12/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/06/2022, 11/17/2021,07/01/2021 and 03/15/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 11/30/2017 are acceptable for examination purposes except for the following:
 	a.	Figures 1 – 9 (full descriptions of these figures are presented in the background of the applicant specification and reference are made to past 3GPP release documents) should be designated by a legend such as –Prior Art–because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings incompliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoidabandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 
Objection to the Specification
1.	Lines 27-28 on page 14 of the applicant specification submitted on 03/12/2021 states that the wireless device measures CSI on the indicated CSI-RS resource and feeds back the CSI to the WD (i.e. it appears the WD is feeding back the information to itself), the examiner believes the CSI should have been feed back to the transmitter, in most cases the base station and not the WD. In other words the WD was sent instructions to perform measurements to be feedback .
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim objection(s)
Regarding claims 5 – 7, 9 – 14  an objection is made to the use of the word "if". This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional. “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004). Also see claim 2 and 14 which use the word “can” which also constitute optional language and does not further limit the claims.  
Regarding claims 4 and 18, the acronym “OFDM” should be written in expanded form at least once at the first instance of its appearance in each claim set. Appropriate correction is required.
Claim 16 is categories as being a machine however MPEP 2106 defines a machine as follows: 	
 	Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. Burr v. Duryee, 68 U.S. (1Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). [Emphasis added]
In other words a machine must consist of more than one part, the user equipment only consists of a processing circuitry. This objection can be overcome by adding an additional structure to the machine as claimed to be consistent with the definition above.
Claims 17 – 18 are objected for the same reason stated above since no additional elements are present to cure the deficiency as set forth above.
4.	Regarding Claims 1, 16 and 19 , the claims recites the limitations: “…based on an assumption that the aperiodic CSI-RS is not present…” and “…the user equipment to assume…”.  The definition of “assume” or “assumption” according to the Merriam-Webster dictionary, is "to take to or upon oneself,” however such meaning is not clear when dealing with inanimate objects such as a UE or base station. In other words  the UE would have to possess some form of human attribute/conscious thought to make its own judgement  in order to perform the act of assuming or making an assumption. It is believe that the UE has to rely or be programmed with some kind of information to tell it what to do . The examiner suggest  to use the word determine/determining/identifying/detecting etc. , such words establishes a more precise meaning as to how  the UE/base station performs the limitation quoted above.

Claims 2 – 15, 17 – 18 and 20   are objected to for the same reason as stated above by virtue of their dependency on an objected based claim.
5. 	Throughout the claims the parentheses used to denote the steps and element in the specification such as (16), (s146), (s138) (s142) etc. are  not necessary since the claims is read in view of the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5 – 10, 12, 15 – 17 and 19- 20  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 2, 4 – 9, 11, 13, 15 and  17  of U.S. Patent No. 10, 966, 246 . Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below for analysis:

US PATENT: 10, 966, 246
17/199,769
1. A method in a user equipment, the method comprising:

 receiving an aperiodic channel state information reference signal, aperiodic CSI-RS, based on an assumption that the aperiodic CSI-RS is not present in physical layer resources corresponding to a downlink control channel set;


 and at least one of: receiving signalling to configure the user equipment for a downlink control channel set; and receiving on a physical control channel an indication of a presence of the aperiodic CSI-RS; 





and the user equipment also assuming that the aperiodic CSI-RS is not transmitted in physical resource blocks, PRBs, belonging to the downlink control channel set when the user equipment receives a downlink control channel message indicating that an aperiodic CSI-RS has been transmitted in the downlink control channel set.
1. A method in a user equipment (16), the method comprising: 

receiving an aperiodic channel state information reference signal, aperiodic CSI-RS, based on an assumption that the aperiodic CSI-RS is not present in physical layer resources corresponding to a downlink control channel set (S146).


3. The method of claim 1, further comprising at least one of: receiving signaling to configure the user equipment (16) for a downlink control channel set (S138); and receiving on a physical control channel an indication of a presence of the aperiodic CSI-RS (S142).



5. The method of claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe in physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured if the user equipment (16) receives a downlink control channel message in the subframe that indicates that an aperiodic CSI-RS has been transmitted in the downlink control channel set.
5. The user equipment of claim 2, wherein when a presence of the aperiodic CSI-RS in a subframe is indicated by a downlink control channel, and the user equipment does not receive a downlink control channel message in the downlink control channel set, then the user equipment assumes that aperiodic CSI-RS is transmitted in the subframe in physical resource blocks, PRBs, corresponding to the downlink control channel set.

6. The method of claim 1, wherein if a presence of the aperiodic CSI-RS in a subframe is indicated by a downlink control channel, such as PDCCH, and the user equipment (16) does not receive a downlink control channel message in the downlink control channel set, then the user equipment (16) assumes that aperiodic CSI-RS is transmitted in the subframe in physical resource blocks, PRBs, belonging to the downlink control channel set.

6. The user equipment of claim 2, wherein when a presence of the aperiodic CSI-RS in a subframe is indicated to the user equipment via a downlink control channel, and the user equipment does not receive a downlink control channel message that indicates that the aperiodic CSI-RS has been transmitted in the downlink control channel set, then the user equipment assumes that the aperiodic CSI-RS is contained in physical resource blocks, PRBs, corresponding to the downlink control channel set in a subframe.
7. The method of claim 1, wherein if a presence of the aperiodic CSI-RS in a subframe is indicated to the user equipment (16) via a downlink control channel, such as PDCCH, and if the user equipment (16) does not receive a downlink control channel message that indicates that the aperiodic CSI-RS has been transmitted in the downlink control channel set, then the user equipment (16) assumes that the aperiodic CSI-RS is contained in the physical resource blocks, PRBs, belonging to the downlink control channel set in the subframe.
7. The user equipment of claim 2, wherein the user equipment assumes that aperiodic CSI-RS is not transmitted in a subframe in physical resource blocks, PRBs, corresponding to the downlink control channel set with which the user equipment is configured regardless of whether a downlink control channel message is received in the downlink control channel set.
8. The method of claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe in the physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured regardless of whether a downlink control channel message is received in the downlink control channel set.
8. The user equipment of claim 2, wherein the user equipment assumes that the aperiodic CSI-RS is not transmitted in a subframe of physical resource blocks, PRBs, carrying a downlink control channel message to the user equipment when the user equipment receives a downlink control message in the subframe that indicates that the aperiodic CSI-RS has been transmitted.

9. The method of claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe of the physical resource blocks, PRBs, carrying a downlink control channel message to the user equipment (16) if the user equipment (16) receives a downlink control message in the subframe that indicates that the aperiodic CSI-RS has been transmitted.

9. The user equipment of claim 2, wherein when a presence of the aperiodic CSI-RS in a subframe is indicated by a downlink control channel and the user equipment does not receive a downlink control channel message, then the user equipment assumes the aperiodic CSI-RS is transmitted in the subframe in physical resource blocks, PRBs, corresponding to the downlink control channel set with which the user equipment is configured.

10. The method of claim 1, wherein if a presence of the aperiodic CSI-RS in a subframe is indicated by a downlink control channel, such as PDCCH, and the user equipment (16) does not receive a downlink control channel message, then the user equipment (16) assumes the aperiodic CSI-RS is transmitted in the subframe in the physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured.

11. The user equipment of claim 2, wherein when a presence of the aperiodic CSI-RS in a subframe is indicated to the user equipment via a downlink control channel, and the user equipment does not receive a downlink control channel message, then the user equipment assumes that aperiodic CSI-RS is transmitted to the user equipment in physical resource blocks, PRBs, corresponding to the downlink control channel set with which the user equipment is configured in the subframe.

12. The method of claim 1, wherein if a presence of the aperiodic CSI-RS in a subframe is indicated to the user equipment (16) via a downlink control channel, such as PDCCH, and if the user equipment (16) does not receive a downlink control channel message, then the user equipment (16) assumes that aperiodic CSI-RS is transmitted to the user equipment (16) in the physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured in the subframe.

13. The user equipment of claim 2, wherein the user equipment assumes that the aperiodic CSI-RS is not transmitted in a downlink pilot time slot, DwPTS, for frame structure type 2.

15. The method of claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a downlink pilot time slot, DwPTS, for frame structure type 2.

2. A user equipment comprising: a transceiver configured to: 
receive an aperiodic channel state information reference signal (CSI-RS) based on an assumption that the aperiodic CSI-RS is not present in a physical layer resource corresponding to a downlink control channel set; receive on a physical control channel an indication of a presence of the aperiodic CSI-RS; 
and processing circuitry configured to: configure the user equipment with the downlink control channel set;


 and assume that the aperiodic CSI-RS is not transmitted in physical resource blocks, PRBs, belonging to the downlink control channel set when the user equipment receives a downlink control channel message indicating that an aperiodic CSI-RS has been transmitted in the downlink control channel set.

16. A user equipment (16) comprising: processing circuitry (42) configured to: 
receive the aperiodic CSI-RS based on an assumption that the aperiodic CSI-RS is not present in physical layer resource corresponding to the downlink control channel set; receive signalling to configure the user equipment (16) with the downlink control channel set; and receive on a physical control channel an indication of a presence of the aperiodic CSI-RS.

4. The user equipment of claim 2, wherein the indication of the presence of the aperiodic CSI-RS indicates that the aperiodic CSI-RS is present in one of a subframe or a slot.

17. The user equipment (16) of claim 16, wherein the indication of a presence of the aperiodic CSI-RS indicates that the aperiodic CSI-RS is present in one of a subframe or a slot.

15. A base station configured for communication with a user equipment, the base station comprising: processing circuitry configured to: 
generate a signal to configure the user equipment with a downlink control channel set that does not contain an aperiodic channel state information reference signal (CSI-RS); 


and generate an aperiodic CSI-RS, to be sent in a downlink channel to enable the user equipment to assume that the aperiodic CSI-RS is not present in physical resource blocks, PRBs, corresponding to the downlink control channel set; 


assume that the aperiodic CSI-RS is not transmitted in physical resource blocks, PRBs, belonging to the downlink control channel set when the user equipment receives a downlink control channel message indicating that an aperiodic CSI-RS has been transmitted in the downlink control channel set; 
and a transceiver configured to: send the signal to configure the user equipment and send the aperiodic CSI-RS in the downlink channel; and send an indication of a presence of the aperiodic CSI-RS.

19. A method in a base station (14), the method comprising: 


signalling a user equipment (16) to configure the user equipment (16) with a downlink control channel set that does not contain an aperiodic CSI-RS (S134); 


    and signalling to the user equipment (16) an aperiodic CSI-RS, a presence of the aperiodic CSI-RS in a downlink channel to enable the user equipment (16) to assume that the aperiodic CSI-RS is not present in physical layer resources corresponding to the downlink control channel set (S136),       
                                                                       
the base station (14) not transmitting the aperiodic CSI-RS to the user equipment (16) in a subframe in the physical resource blocks, PRBs, corresponding to the downlink control channel set configured to the user equipment (16).
                   
  



17. The base station of claim 15, wherein the base station indicates a presence of the aperiodic CSI-RS in a subframe and the user equipment does not assume that the aperiodic CSI-RS is not present in the downlink control channel set.

20. The method of claim 19, wherein the base station (14) indicates a presence of the aperiodic CSI-RS in a subframe and the user equipment (16) does not assume that the aperiodic CSI-RS is not present in the downlink control channel set.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  1 -5, 8 – 9, 13 - 14, 16 - 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2014/0092826 A1, common assignee but published more than one year after the effective filing date of the instant application) in view of Huawei (R1-1608601, 10th  – 14th of October 2016, “Enhancement on rate matching for different transmission modes”).
	Regarding claim 1, Eriksson discloses: A method in a user equipment (16) (see method at UE with regards to figure 13 = ¶ 0131), the method comprising:
 receiving an, (¶ 0046, CSI-RS RE and ePDCCH RE are mapped in same subframe without the REs colliding/coinciding , in other words the UE is able to receive both ePDCCH and CSI-RS avoiding collision) based on an assumption that the  [¶ 0022 and 0046 - ¶ 0047 suggests that an implicit signal is sent to the UE so the UE will realize where the RE of the CSI and the RE of the ePDCCH set are situated. Note the term “other signal” in ¶ 0022 can be an CSI-RS. ¶ 0064 further suggests that the UE when it demodulates an ePDCCH assumes the RE that carries/used by any of the signal in ¶ 0054 - ¶ 0061 is removed, this does not means it is physically removed but it means those RE are reserved and  carries other signals which can be CSI-RS as seen in ¶ 0060 - ¶ 0061 and are not present in the ePDCCH RE set. In other words when the UE receives the ePDCCH it will assume that there is no CSI-RS RE present in the ePDCCH RE set this way the REs of the ePDCCH and REs of the CSI never collide or coincide as seen in ¶ 0046]. [to support the use of the word “remove” and the concept of claim 1 above can be seen in the reference of Paul et al. (WO 2012/109542A1), see ¶ 0186, in other words the UE will assume that the RE involves in a collision does not carry ePDCCH but can carry other signal as seen in the last three lines one of which is CSI-RS.]. Eriksson discloses every aspect of claim 1 except that the reference signal can be an aperiodic CSI-RS present with ePDCCH set to acoid collision. However note the primary reference above suggests in ¶ 0022 “other signal(s)” , that is reference signals, can be used. To cure this deficiency of for signal to be A-CSI-RS the analogous art of Huawei is relied on see the fourth page , the 4th paragraph along with option 1 and 2. That is the EPDCCH REs and A-CSI-RS is collision is avoided trough implementation and by rate matching around the REs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericksson’s system in view of Huawei. The motivation for making the above modification  would have been to avoid collision between EPDCCH Resources and the A-CSI-RS resources [ see the introduction section on the first page and proposal 3 on the 4th page of Huawei].
A.	The examiner directs the applicant attention to: Applications: KIM (US 2018/0098234A1, ¶ 0158) and Kim et al. (US 2015/0162966A1, ¶ 0158) which discloses the applicant claimed invention however the only difference is that the applicant is substituting the idea of the CSI to be aperiodic CSI, that is in ¶ 0058 of the reference quoted above states: 
When the DCI is transmitted over the ePDCCH, there is a possibility of collision between the DCI transmission and CSI-RS transmission. Accordingly, when the ePDCCH is received in the CSI-RS transmission-available subframe indicated through the cell-specific aperiodic CSI-RS configuration, it may be assumed/expected/set that the ePDCCH is never mapped to the CSI-RS transmission-available region. 
That is the to avoid collision the resources mapped to the ePDCCH and the CSI-RS is not the same/overlapping, so when the DCI is received on the ePDCCH and is decoded by the UE, the decoding will point to the resource elements that the CSI-RS is situated hence covering the limitation: “…assuming that the aperiodic CSI-RS is not present in physical layer resources corresponding to a downlink control channel set”. The only difference here is that the CSI-RS is being substituted as A-CSI-RS which leads to the idea of performing a simple substitution of one know equivalent element for another to obtain predictable results. As a result independent claim 56 would have been obvious to one of ordinary skilled in the art. A substitution of one element for another known in the field , the combination must do more than yield predictable results. “KSR at 1359 (citing United States v. Adams, 383 US 39, 50 – 51 (1966)). The combination of Kim and any of the references used in rejecting claim 56 above will also cover any details that may arise. 

B.	The same idea as explained in part A above is applicable to reference: Jiang et al. ( US 2015/0131554A1, ¶ 0037 - ¶ 0041), the avoid the collision with legacy system control signal (one of which is the CSI-RS, see ¶ 0055) special resources are being used to map the RE for the ePDCCH .Hence when the ePDCCH receives the DCI to perform decoding to obtain the CSI-RS the UE can safely assume there CSI-RS is not present in physical layer resources corresponding to a downlink control channel set. The same rational above is applicable as to substituting the CSI-RS with that of A-CSI-RS. The combination of Jiang and any of the references used in rejecting claim 56 above will also cover any details that may arise.



Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Additional limitations such as a processing circuitry is accounted for with regards to the primary reference see figure 10,  ¶ 0041 and ¶ 0119 = processor.

 	Regarding claim 2, Eriksson further discloses: The method of Claim 1, wherein the aperiodic CSI-RS can be transmitted in the physical layer resources in at least some defined conditions.  [¶ 0046 - ¶ 0047 and proposal 3 of Huawei , the condition is for the REs not to collide with regards to CSI-RS and ePDCCH].

 	Regarding claim 3, Eriksson further discloses: The method of Claim 1, further comprising at least one of: receiving signaling to configure the user equipment (16) for a downlink control channel set (S138); and receiving on a physical control channel an indication of a presence of the aperiodic CSI-RS (S142).  [see ¶ 0046, UE specific signaling is used to indicate the CSI-RS location and dynamic signaling is used for ePDCCH RE mapping is seen in ¶ 0047]. 

 	Regarding claim 4, Eriksson further discloses: The method of Claim 3, wherein the indication of a presence of the aperiodic CSI-RS indicates that the aperiodic CSI-RS is present in a predetermined number of OFDM symbols. [¶ 00068 the symbols used for epdcch is configured and signaled which is mapped around the CRS/CSI-RS RE and as seen in ¶ 0046 the UE is implicitly informed as to what RE the CSI-RS is being mapped to].

 	Claim 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Regarding claim 5, Huawei further discloses: The method of Claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe in physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured if the user equipment (16) receives a downlink control channel message in the subframe that indicates that an aperiodic CSI-RS has been transmitted in the downlink control channel set.  [“option 2” on the 4th page, that is the ePDCCH is not transmitted in the subframe that the A-CSI-RS is transmitted , this avoiding is done through implementation since it is well known the art that the  PDCCH indicates the location of the transmitted A-CSI-RS]

 	Regarding claim 8, Huawei further discloses:The method of Claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe in the physical resource blocks, PRBs, belonging to the downlink control channel set with which the user equipment (16) is configured regardless of whether a downlink control channel message is received in the downlink control channel set.  [ 3rd  – 6th paragraph on the 4th page, that is the ePDCCH is not transmitted in the subframe that the A-CSI-RS is transmitted ,  this avoiding is done through implementation by the use of DCI, see also Eriksson:  ¶ 0064 further suggests that the UE when it demodulates an ePDCCH assumes the RE that carries/used by any of the signal in ¶ 0054 - ¶ 0061 is removed, this does not means it is physically removed but it means those RE are reserved and  carries other signals which can be CSI-RS as seen in ¶ 0060 - ¶ 0061 and are not present in the ePDCCH RE set. In other words when the UE receives the ePDCCH it will assume that there is no CSI-RS RE present in the ePDCCH RE set this way the REs of the ePDCCH and REs of the CSI never collide or coincide as seen in ¶ 0046]

 	Regarding claim 9, Huawei further discloses: The method of Claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe of the physical resource blocks, PRBs, carrying a downlink control channel message to the user equipment (16) if the user equipment (16) receives a downlink control message in the subframe that indicates that the aperiodic CSI-RS has been transmitted.  [ 3rd  – 6th paragraph on the 4th page, that is the ePDCCH is not transmitted in the subframe that the A-CSI-RS is transmitted ,  this avoiding is done through implementation by the use of DCI,  see also Eriksson:  ¶ 0064 further suggests that the UE when it demodulates an ePDCCH assumes the RE that carries/used by any of the signal in ¶ 0054 - ¶ 0061 is removed, this does not means it is physically removed but it means those RE are reserved and  carries other signals which can be CSI-RS as seen in ¶ 0060 - ¶ 0061 and are not present in the ePDCCH RE set. In other words when the UE receives the ePDCCH it will assume that there is no CSI-RS RE present in the ePDCCH RE set this way the REs of the ePDCCH and REs of the CSI never collide or coincide as seen in ¶ 0046]


 	Regarding claim 13, Huawei further discloses:  The method of Claim 1, wherein the user equipment (16) assumes that the aperiodic CSI-RS is not transmitted in a subframe in any resource elements, REs, carrying a downlink control channel message to the user equipment (16) if the user equipment (16) receives a downlink control channel message in the subframe.   [ 3rd  – 6th paragraph on the 4th page, that is the ePDCCH is not transmitted in the subframe that the A-CSI-RS is transmitted ,  this avoiding is done through implementation by the use of DCI, since it is well known the art that the  PDCCH indicates the location of the transmitted A-CSI-RS]


 	Regarding claim 14, Huawei further discloses: The method of Claim 1, wherein if a presence of the aperiodic CSI-RS in a subframe is indicated by a downlink control channel, such as PDCCH, and the user equipment (16) does not receive a downlink control channel message, then the user equipment (16) assumes that the aperiodic CSI-RS can be transmitted in the subframe in all resource elements, REs, belonging to the downlink control channel set with which the user equipment (16) is configured.  [ 3rd  – 6th paragraph on the 4th page, that is the ePDCCH is not transmitted in the subframe that the A-CSI-RS is transmitted ,  this avoiding is done through implementation by the use of DCI, see also Eriksson:  ¶ 0064 further suggests that the UE when it demodulates an ePDCCH assumes the RE that carries/used by any of the signal in ¶ 0054 - ¶ 0061 is removed, this does not means it is physically removed but it means those RE are reserved and  carries other signals which can be CSI-RS as seen in ¶ 0060 - ¶ 0061 and are not present in the ePDCCH RE set. In other words when the UE receives the ePDCCH it will assume that there is no CSI-RS RE present in the ePDCCH RE set this way the REs of the ePDCCH and REs of the CSI never collide or coincide as seen in ¶ 0046]

 	Claim 17, Eriksson further discloses: The user equipment (16) of Claim 16, wherein the indication of a presence of the aperiodic CSI-RS indicates that the aperiodic CSI-RS is present in one of a subframe or a slot. [see figure 3 of Huawei in view of option 2 on page 4 and “alternative-1” on the first page of Huawei].

2.	Claims 15   is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2014/0092826 A1, common assignee but published more than one year after the effective filing date of the instant application) in view of Huawei (R1-1608601, 10th  – 14th of October 2016, “Enhancement on rate matching for different transmission modes”) and Gao et al. (US 2018/0167122 A1).
	Claim 15, Eriksson in view of Huawei discloses: The method of claim 1 (see rejected claim 1).
	Eriksson in view of Huawei does not disclose: wherein the user equipment assumes that the aperiodic CSI-RS is not transmitted in a downlink pilot time slot, DwPTS, for frame structure type 2.
	Gao discloses: wherein the user equipment assumes that the aperiodic CSI-RS is not transmitted in a downlink pilot time slot, DwPTS, for frame structure type 2. (¶ 0049 - ¶ 0051, the CSI-RS is not transmitted with regards to the DwPTS of a type 2 structure).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eriksson’s system in view of Huawei and Gao. 	The motivation would have been to avoid collision see ¶ 0051 of Gao.
Allowable Subject Matter
1.	Claims 19 - 20 are allowable providing all rejection(s)/objection(s) set forth in this office action is accounted for or overcome. 
2.	Claims 6 – 7 and 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463